Title: To James Madison from Manuel de Mier y Terán, 18 June 1816 (Abstract)
From: Mier y Terán, José Manuel Rafael Simeón de
To: Madison, James


        § From Manuel de Mier y Terán. 18 June 1816, Tehuacán. The exposition which Mr. William Robinson has made to Mier y Terán of the generous feelings of their continental neighbors the republicans of the North, and in particular those of JM, about the struggle they are having in their unfortunate country with their oppressors the Spaniards causes him to address JM in order to show his gratitude. Has learned that Mr. Robinson has come with views of gaining impressions about the current state of Mexico, and as Mier y Terán considers it useful to his country that Robinson should succeed in his intention, has tried to provide him with facts so that he can form exact ideas of their situation, which he can describe to JM. Mier y Terán agrees, like every liberal and unprejudiced man, that the war in Mexico is being fought, not out of rapacity or for personal advantage, as the tyrants claim, but to vindicate the rights of man in society, horribly violated in these regions by a government that does not want to recognize any social relation between it and its people except that of slaves in relation to absolute masters. The Spaniards would already have lost their unjust domination over Mexico, and this country would be like the fortunate regions of Washington if the Spaniards, in enslaving the Mexican people, had not known how to deprive them completely of the means by which liberty is recovered; if from the chaos of a revolution a well ordered army could appear, and above all if Mexicans could have been favored, with relations, with those nations whom either policy or sentiment, always inspired by five million living beings condemned to chains, would have united to cooperate with Mexico’s efforts in this great and necessary enterprise. Now that heaven has willed that their hopes of relations with the United States should continue to increase, according to documents

from that government which he has before him, and that the cause of the Mexican patriots should be considered in its true light as that of all the new continent, Mier y Terán avails himself of the opportunity, which the return of Mr. Robinson offers, to send with him Mr. José Maria Niño de Rivera, empowered by this province to devote his energies to the rapid accomplishment of two contracts in favor of the civil laws of this country, which Mr. Robinson will present to JM, convinced that with their execution and others, without the need of any other aid of the same class which the generosity of their continental neighbors might easily grant them, they will surely obtain the independence and freedom for which they are fighting. In the meantime, he prays JM will kindly admit Mr. Robinson’s information and the petitions of his companion.
      